DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/23/2020 and 03/11/2021 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo et al. (US 2019/0248168).
Regarding claim 1, Kubo et al teaches a recording system (fig.1,10) comprising: 
a recording portion (2 fig.1) that performs recording on a medium (P); 
a stacking portion (54,26 figs.1,3) that stacks the medium recorded by the recording portion (2); and
a processing portion (51,58,59,56,5761-63,70,30-32 figs.3,4,5,9) that processes a bundle of media stacked on the stacking portion (54,26 figs.1,3), wherein 
a controller (100,110-112 fig.10) that controls feeding of the medium to the stacking portion determines a maximum number of sheets of media to be stacked on the stacking portion, based on information on swelling of the medium recorded by the recording portion (paragraphs 0119-00126,0128).
  
Regarding claim 3, Kubo et al further teaches wherein the information on the swelling includes information on a thickness of the medium, and the controller (100,110-112 fig.10) determines the maximum number of sheets 54 based on acquired information on the thickness (paragraphs 0117,0125, fig.10). 

Regarding claim 4, Kubo et al further teaches wherein the recording portion (2 fig.1) performs recording by ejecting a liquid onto the medium (P), the information on the swelling includes information on an amount of the liquid ejected onto the medium, and the controller (100,110-112 fig.10) determines the maximum number of sheets based on acquired information on the amount of the liquid (abstract, paragraphs 0118, 00119, 0122-0126, 0128). 

Regarding claim 5, Kubo et al further teaches wherein when the number of sheets included in the bundle of media to be processed by the processing portion (51,58,59,56,5761-63,70,30-32 figs.3,4,5,9), which is designated by a user, exceeds the maximum number of sheets determined based on the information on the swelling, the controller (100,110-112 fig.10) issues a warning to the user and performs designated processing based on a user's instruction regarding the warning (abstract, paragraphs 0023, 0100,0116, 0120,0126,0127; figs.1,10). 

Regarding claim 6, Kubo et al further teaches wherein the designated processing based on the user's instruction includes first processing of performing processing while maintaining the number of sheets included in the bundle of media to be processed by the processing portion (51,58,59,56,57,61-63,70,30-32 figs.3,4,5,9), which is designated by a user, and maintaining a55 recording quality in the recording portion (2 fig.1), and second processing of performing processing while maintaining the number of sheets included in the bundle of media to be processed in the processing portion, which is designated by the user, by changing at least one of the recording 

Regarding claim 9, Kubo et al further teaches wherein the recording portion (2 fig.1) constitutes an independent recording unit, the stacking portion (54,26 figs.1,3) and the processing portion (51,58,59,56,5761-63,70,30-32 figs.3,4,5,9) constitute an independent processing unit, and the controller (100,110-112 fig.10) is provided in the recording unit and controls the processing unit from the recording unit.  

Regarding claim 10, Kubo et al further teaches wherein the recording portion (2 fig.1) constitutes an independent recording unit, the stacking portion (54,26 figs.1,3) and the processing portion (51,58,59,56, 5761-63,70,30-32 figs.3,4,5,9,10) constitute an independent processing unit, and the controller (100,110-112 fig.10) is provided in the processing unit and controls the processing unit based on the information on the swelling sent from the recording unit to the processing unit (paragraphs 0119-00126,0128).  

Regarding claim 11, Kubo et al teaches a processing apparatus (fig.1,10) comprising: 
a stacking portion (54,26 figs.1,3) that stacks a medium recorded by a recording portion (2 fig.1) that performs recording on the medium (P); and 57 

a maximum number of sheets of media stacked on the stacking portion (54,26 figs.1,3) is determined based on information on swelling of the medium recorded by the recording portion (paragraphs 0119-00126,0128).

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohman et al. (US 2021/0122601).
Regarding claim 1, Rohman et al teaches a recording system (fig.1) comprising: 
a recording portion (ink jet of printer 100 fig.1, paragraph 0017) that performs recording on a medium; 
a stacking portion (520 figs.3) that stacks the medium recorded by the recording portion (100); and
a processing portion (processing portions of 400 figs.2,3; paragraph 0019) that processes a bundle of media stacked on the stacking portion (520), wherein 
a controller (110,120 fig.2) that controls feeding of the medium to the stacking portion determines a maximum number of sheets of media to be stacked on the stacking portion, based on information on swelling of the medium recorded by the recording portion (paragraphs 0040,0041,042,0046-0048,0051).

Regarding claim 11, Rohman et al teaches a processing apparatus (fig.1) comprising: 

a processing portion (processing portions of 400 figs.2,3; paragraph 0019) that processes a bundle of media stacked on the stacking portion (520), wherein 
a maximum number of sheets of media stacked on the stacking portion (520 figs.3) is determined based on information on swelling of the medium recorded by the recording portion (paragraphs 0040,0041,042,0046-0048,0051).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (US 2019/0248168) in view of Kiriyama (US 2009/0316196).
Regarding claim 2, Kubo et al substantially teaches the claimed invention including swelling of medium is affected by different factors including amount of ink discharged on the medium and properties of the medium such as thickness, and the controller (100,110-112 fig.10) determines the maximum number of sheets based on information on the property of the medium (paragraphs 0117,0125, fig.10).  (abstract, paragraphs 0118, 00119, 0122-0126, 0128, fig.10). 
Kiriyama teaches the consideration of the grain direction property of the medium when the medium is paper in determining number of sheets in performing finishing processing (paragraphs 0218,0219,0224,0200,0201,0202; figs.24,25,21,20,5).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to consider properties of medium including grain direction in the recording device of Kubo et al based on the teachings of Kiriyama to improve finishing process based on the specific property of medium. 
 
Regarding claim 7, Kubo et al as modified by Kiriyama further teaches wherein the processing portion (51,58,59,56,57,61-63,70,30-32 figs.3,4,5,9 of Kubo et al; 20 figs.1 of Kiriyama) includes a binding section (32,56,57 figs.3,4,5,9 of Kubo et al; 23 figs.1 of Kiriyama) that binds the media and a folding section (22 figs.1,16-19 of Kiriyama) that folds the media at a binding position by the binding section, at a position facing the stacking portion (paragraphs 0035, 0036, 0067; figs.3,4,5,9 of Kubo et al; 25 figs.1 of Kiriyama).  

Regarding claim 8, Kubo et al as modified by Kiriyama further teaches wherein the recording portion (2 fig.1 of Kubo et al) performs recording by ejecting a liquid onto the medium (P), the processing portion (51,58,59,56,5761-63,70,30-32 figs.3,4,5,9 of Kubo et al; 20 figs.1 of Kiriyama) includes a binding section (32,56,57 figs.3,4,5,9 of Kubo et al; 23 figs.1 of Kiriyama) that binds the media at a position facing the stacking portion, and a folding unit (22 figs.1,16-19 of Kiriyama) that folds the media at a binding position of the binding section, the information on the swelling includes information on an amount of the liquid ejected to an area of the medium passing between the binding section (32,56,57 figs.3,4,5,9 of Kubo et al) and the stacking56 portion (54,26 figs.1,3 of Kubo et al), and the controller (100,110-112 fig.10 of Kubo et al) determines the maximum number of sheets based on acquired information on the amount of the liquid (paragraphs 0119-00126, 0128 of Kubo et al).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853